Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10986607 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because all the claimed limitations recited in the present application are transparently found in U.S. Patent No. 10986607 B2 with obvious wording variations. For example, comparing claims 1-8, 9 and 16 of the pending application and claim 1 of U.S. Patent No. 10986607 B2:
Pending Application 17/196,402
US 10986607 B2:
1. A method performed by hardware processing circuitry, the method comprising: determining, based on first signal strength values, a wireless terminal is located within a first zone; determining, based on second signal strength values, that the wireless terminal is at a first location; defining a threshold as a first value in response to the first location being within an entry region of a second zone or a second larger value in response to the first location indicating the first wireless terminal is not within the entry region of the second zone; performing a number of location determinations consistent with the defined threshold; and determining whether the wireless terminal is within the second zone based on the performed location determinations.  
2. The method of claim 1, wherein the defining of the threshold sets the threshold to a first threshold number in response to the first zone being equivalent to the second zone or to a larger second threshold number in response to the determined first zone being different than the determined second zone.  
3. The method of claim 1, wherein the determining of whether the wireless terminal is within the second zone is based on a consecutive performance of the number of location determinations consistent with the threshold.  
4. The method of claim 1, wherein the determination that the wireless terminal is in the first zone comprises determining a number of location determinations indicating the wireless terminal is in the first zone is above a threshold.  
5. The method of claim 4, further comprising: identifying a first set of location determinations of the number of location determinations that indicate the wireless terminal is in the first zone, the first set of location determinations determined before other location indications of the number of location determinations; and JNA0107-US-CON167 4213.087US2defining an entry region of the first zone based on the first set of location determinations.  
6. The method of claim 5, wherein the wireless terminal is a first wireless terminal, the method further comprising determining whether location determinations for a second wireless terminal are within the defined entry region; setting a threshold based on the determining; and determining if the second wireless terminal is within the first zone based on the threshold.  
7. The method of claim 1 wherein the determining that the wireless terminal is located within the first zone is based at least in part on the determined first location being within a predetermined distance from a first zone boundary.  
8. The method of claim 1, further comprising determining the wireless terminal has left a zone based on a distance between the wireless terminal and the zone being greater than a threshold distance.  
9. A system, comprising: hardware processing circuitry; one or more memories storing instructions that when executed configure the hardware processing circuitry to perform operations comprising: determining, based on first signal strength values, a wireless terminal is located within a first zone; determining, based on second signal strength values, that the wireless terminal is at a first location; defining a threshold to be a first value in response to the first location being within an entry region of a second zone or to a second larger value in response to the first location indicating the first wireless terminal is not within the entry region of the second zone; performing a number of location determinations consistent with the defined threshold; and determining whether the wireless terminal is within the second zone based on the performed location determinations.  
16. A non-transitory computer readable storage medium comprising instructions that when executed configure hardware processing circuitry to perform operations comprising: JNA0107-US-CON169 4213.087US2determining, based on first signal strength values, a wireless terminal is located within a first zone; determining, based on second signal strength values, that the wireless terminal is at a first location; defining a threshold to be a first value in response to the first location being within an entry region of a second zone or a second larger value in response to the first location indicating the first wireless terminal is not within the entry region of the second zone; performing a number of location determinations consistent with the threshold; and determining whether the wireless terminal is within the second zone based on the performed threshold number of location determinations.  

1. A method, comprising: receiving, by a wireless terminal tracking server, first received signal strength indication (RSSI) measurement values for a first wireless terminal from an access point; determining, by the wireless terminal tracking server, a first location of the first wireless terminal based on the RSSI measurement values; determining, by the wireless terminal tracking server, the first wireless terminal is located within a first zone based at least in part on the determined first location; receiving, by the wireless terminal tracking server, second RSSI measurement values for the first wireless terminal from the access point; determining, by the wireless terminal tracking server, and based on the second RSSI measurement values, a second location of the first wireless terminal that is different from the first location; determining, by the wireless terminal tracking server, that the second location is within a second zone; determining a threshold number of location determinations to be a first value in response to the second location indicating the first wireless terminal is within an entry region of the second zone and a second larger value in response to the second location indicating the first wireless terminal is not within the entry region of the second zone; performing, by the wireless terminal tracking server, the threshold number of location determinations; and determining, by the wireless terminal tracking server, whether the first wireless terminal is within the second zone based on the performed threshold number of location determinations.
2. The method of claim 1, wherein the determining of the threshold number of location determinations determines a first threshold number in response to the first zone being equivalent to the second zone or a larger second threshold number in response to the determined first zone being different than the determined second zone.
3. The method of claim 1, wherein the determining of whether the first wireless terminal is within the second zone is based on a consecutive performance of the threshold number of location determinations.
4. The method of claim 1, wherein the determination that the first wireless terminal is in the first zone comprises determining a number of location determinations indicating the first wireless terminal is in the first zone is above a threshold.
5. The method of claim 4, further comprising: identifying a first set of location determinations of the number of location determinations that indicate the first wireless terminal is in the first zone, the first set of location determinations determined before other location indications of the number of location determinations; and defining an entry region of the first zone based on the first set of location determinations.
6. The method of claim 5, further comprising determining whether location determinations for a second wireless terminal are within the defined entry region; setting a threshold based on the determining; and determining if the second wireless terminal is within the first zone based on the threshold.
7. The method of claim 1 wherein the determining, by the wireless terminal tracking server, that the first wireless terminal is located within the first zone is based at least in part on the determined first location being within a predetermined distance from a first zone boundary.
8. The method of claim 1, further comprising determining the first wireless terminal has left a zone based on a distance between the first wireless terminal and the zone being greater than a threshold distance.
9. A wireless terminal tracking system, comprising: hardware processing circuitry; one or more memories storing instructions that when executed configure the hardware processing circuitry to perform operations comprising: receiving received signal strength indication (RSSI) measurement values for a first wireless terminal from an access point; determining a first location of the first wireless terminal based on the RSSI measurement values; determining the first wireless terminal is located within a first zone based at least in part on the determined first location; receiving second RSSI measurement values for the first wireless terminal from the access point; determining, based on the second RSSI measurement values, a second location of the first wireless terminal that is different from the first location; determining the second location is within a second zone; determining a threshold number of location determinations to be a first value in response to the second location indicating the first wireless terminal is within an entry region of the second zone and a second larger value in response to the second location indicating the first wireless terminal is not within the entry region of the second zone; performing the threshold number of location determinations; and determining whether the first wireless terminal is within the second zone based on the performed threshold number of location determinations.
16. A non-transitory computer readable storage medium comprising instructions that when executed configure hardware processing circuitry to perform operations comprising: receiving, by a wireless terminal tracking server, received signal strength indication (RSSI) measurement values for a first wireless terminal from an access point, determining, by the wireless terminal tracking server, a first location of the first wireless terminal based on the RSSI measurement values; determining, by the wireless terminal tracking server, the first wireless terminal is located within a first zone based at least in part on the determined first location; receiving, by the wireless terminal tracking server, second RSSI measurement values for the first wireless terminal from the access point; determining, by the wireless terminal tracking server, and based on the second RSSI measurement values, a second location of the first wireless terminal that is different from the first location; determining, by the wireless terminal tracking server, the second location is within a second zone; determining a threshold number of location determinations to be a first value in response to the second location indicating the first wireless terminal is within an entry region of the second zone and a second larger value in response to the second location indicating the first wireless terminal is not within the entry region of the second zone; performing, by the wireless terminal tracking server, the threshold number of location determinations; and determining, by the wireless terminal tracking server, whether the first wireless terminal is within the second zone based on the performed threshold number of location determinations.


The claims of the instant application encompass the same subject matter except the 10986607 B2 claims include second RSSI measurement values.  Therefore, it would have been obvious to one ordinary skill in the art at the time of the invention to include second RSSI measurement values because it was notoriously well known that more than one set of RSSI measurement values can be obtained when attempting to locate a mobile device. Multiple set of measurements help to ensure accuracy of measurements, which also ensure that less resources are used by the network and other communication devices.
Further, the instant claims obviously encompass the claimed invention of US 10986607 B2 and differ only in terminology. To the extent that the instant claims broaden and are therefore generic to the claimed invention of U.S. Patent No. 10986607 B2, In Re Goodman (29 USPQ 2d 2010 CAFC 1993) states that a generic claim cannot be issued without a terminal disclaimer, if a species claim has been previously been claimed in a co-pending application.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3-6, 9, 11-18, and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2018/0146343 A1 to LEE et al.
Regarding Claims 1, 9 and 16, Lee discloses A method performed by hardware processing circuitry, the method comprising: determining, based on first signal strength values, a wireless terminal is located within a first zone (para 0116 -- signal strength values to determine location; para 0118 -- can use signal strength to determine location inside building; para 0138 -- areas can be divided into zones); 
determining, based on second signal strength values, that the wireless terminal is at a first location (para 0119 -- location estimation based on signal strength); 
defining a threshold as a first value in response to the first location being within an entry region of a second zone or a second larger value in response to the first location indicating the first wireless terminal is not within the entry region of the second zone (para 0132 -- determines whether located in a particular area inside a boundary; para 0204 -- when user location is changed to inside an area, checks a predetermined number of locations; para 0205 -- can set predetermined number to different numbers); 
performing a number of location determinations consistent with the defined threshold (para 0204 -- checks predetermined number of locations); and
determining whether the wireless terminal is within the second zone based on the performed location determinations (para 0207 -- determines location based on predetermined number of location measurements). Regarding claim 9, Lee also discloses hardware processing circuitry, one or more memories that are able to perform the method of claim 1 (Figs 4 and 5A).
Regarding claims 3 and 11, Lee discloses the method of claim 1. Lee further discloses wherein the determining of whether the wireless terminal is within the second zone is based on a consecutive performance of the number of location determinations consistent with the threshold (para 0142 -- four pieces of consecutive location information used to determine zone where device is located).  
Regarding Claims 4, 12, and 20, Lee discloses the method of claim 1. Lee further discloses wherein the determination that the wireless terminal is in the first zone comprises determining a number of location determinations indicating the wireless terminal is in the first zone is above a threshold (para 0132 -- determines whether located in a particular area inside a boundary; para 0204 -- when user location is changed to inside an area, checks a predetermined number of locations).  
Regarding Claims 5 and 13, Lee discloses the method of claim 4. Lee further discloses further comprising: identifying a first set of location determinations of the number of location determinations that indicate the wireless terminal is in the first zone, the first set of location determinations determined before other location indications of the number of location determinations; and JNA0107-US-CON167 4213.087US2defining an entry region of the first zone based on the first set of location determinations (para 0179 -- boundary set based on measurements made and deviation from actual location (i.e. defining entry region based on location determinations)).  
Regarding Claims 6 and 14, Lee discloses the method of claim 5. Lee further discloses wherein the wireless terminal is a first wireless terminal, the method further comprising determining whether location determinations for a second wireless terminal are within the defined entry region; setting a threshold based on the determining; and determining if the second wireless terminal is within the first zone based on the threshold (para 0114 -- although one electronic device is depicted, the invention applies to a plurality of electronic devices (and determining the location of the plurality of devices as described in Lee)).  
Regarding Claim 15, Lee discloses the system of claim 9. Lee further discloses the operations further comprising receiving second signal strength measurements of signals generated or received by the wireless terminal, wherein the determination of the first location is based on the signal strength measurements (para 0116 -- signal strength values received at wireless device to determine location).  
Regarding Claim 17, Lee discloses The non-transitory computer readable storage medium of claim 16. Lee further discloses the operations further comprising receiving signal strength measurements of signals generated or received by the wireless terminal, wherein the determination of the first location is based on the signal strength measurements (para 0116 -- signal strength values received at wireless device to determine location), 
wherein performing the number of location determinations comprises receiving at least a number of signal strength measurements of signals generated or received by the wireless terminal that is consistent with the defined threshold, wherein each of the location determinations of the threshold number of location determines is based on at least two of the signal strength measurements (para 0132 -- determines whether located in a particular area inside a boundary; para 0204 -- when user location is changed to inside an area, checks a predetermined number of locations; para 0205 -- can set predetermined number to different numbers (at least two)).  
Claim 18 is rejected for the same reason as claims 3 and 4 because it includes similar limitations.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims, 2, 7, 8, 10, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of US 20140045519 A1 to IMAFUKU et al.
Regarding Claims 2, 10, and 19, Lee discloses the method of claim 1, but does not specifically disclose wherein the defining of the threshold sets the threshold to a first threshold number in response to the first zone being equivalent to the second zone or to a larger second threshold number in response to the determined first zone being different than the determined second zone.  However these limitations are considered obvious over Imafuku. 
In particular, Imafuku discloses wherein the defining of the threshold sets the threshold to a first threshold number in response to the first zone being equivalent to the second zone or to a larger second threshold number in response to the determined first zone being different than the determined second zone (para 0063, para 0133 -- determination if mobile device is in the same zone if sequential number of measurements within a predetermined distance; see Figs 8A-8C -- if not same zone, restarts calculations to determine new radius and measurements (which in turn causes the threshold number to change)).
Therefore at the time of the invention, it would have been obvious to one of ordinary skill in the art to modify the method of Lee, to include a threshold number of location determinations, in order to obtain an appropriate number of measurements for an accurate calculation. Such limitations are notoriously well known in the art and commonly used to ensure that location measurements accurately track whether a mobile device is moving or has moved to another area (see for example Imafuku para 0005-0008).
Regarding Claim 7, Lee discloses the method of claim 1, but does not specifically disclose wherein the determining that the wireless terminal is located within the first zone is based at least in part on the determined first location being within a predetermined distance from a first zone boundary.  However, these limitations are considered obvious over Imafuku.
In particular, Imafuku discloses wherein the determining, by the wireless terminal tracking server, that the first wireless terminal is located within a first boundary of a first zone is based at least in part on the determined first location being within a predetermined distance from the first zone boundary (para 0106 -- zone radius for each zone; para 0130 — if location within zone radius, then mobile device is located in zone).
Therefore at the time of the invention, it would have been obvious to one of ordinary skill in the art to modify the method of Lee, to include a mobile phone being within a predetermined distance of a zone boundary, in order to allow for an accurate calculation of location of a mobile device. Such limitations are notoriously well known in the art and commonly used to ensure that location measurements accurately track whether a mobile device is moving or has moved to another area (see for example Imafuku para 0005-0008).
Regarding claim 8, Lee discloses the method of claim 1, but does not specifically disclose further comprising determining the wireless terminal has left a zone based on a distance between the wireless terminal and the zone being greater than a threshold distance.  However these limitations are considered obvious over Imafuku.
In particular, Imafuku discloses determining the first wireless terminal has left a zone based on a distance between the first wireless terminal and the zone being greater than a threshold distance (para 0130 -- determines whether mobile device is still in the same zone if within the radius; para 0135 -- otherwise determines that mobile device is moving away from zone).
Therefore at the time of the invention, it would have been obvious to one of ordinary skill in the art to modify the method of Michaud and Buchwald, to include a mobile phone being within a predetermined distance of a zone boundary, in order to allow for an accurate calculation of location of a mobile device. Such limitations are notoriously well known in the art and commonly used to ensure that location measurements accurately track whether a mobile device is moving or has moved to another area (see for example Imafuku para 0005-0008).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICA NAVAR whose telephone number is (571)270-5888. The examiner can normally be reached 8 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinsong Hu can be reached on 571-272-3965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERICA NAVAR/Primary Examiner, Art Unit 2643